
	
		II
		112th CONGRESS
		1st Session
		S. 1631
		IN THE SENATE OF THE UNITED STATES
		
			September 23, 2011
			Mr. Tester (for himself
			 and Mr. Begich) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To authorize the establishment in the Department of
		  Veterans Affairs of a center for technical assistance for non-Department health
		  care providers who furnish care to veterans in rural areas, and for other
		  purposes. 
	
	
		1.Center
			 for technical assistance for non-Department health care providers who furnish
			 care to veterans in rural areas
			(a)Establishment
			 in Department of Veterans Affairs authorized
				(1)In
			 generalThe Secretary of Veterans Affairs may establish in the
			 Department of Veterans Affairs a center for technical assistance to assist
			 non-Department health providers who furnish care to veterans in rural
			 areas.
				(2)DesignationThe
			 center authorized by paragraph (1) may be known as the Rural Veterans
			 Health Care Technical Assistance Center (in this section referred to as
			 the Center).
				(b)DirectorThe
			 head of the Center shall be the Director of the Rural Veterans Health Care
			 Technical Assistance Center, who shall be appointed by the Secretary from among
			 individuals who—
				(1)are qualified to
			 carry out the duties of the Director; and
				(2)have significant
			 knowledge and experience working for or with a non-Department health care
			 provider that furnishes care to veterans in rural areas.
				(c)LocationThe
			 Secretary shall select the location of the Center. In selecting the location of
			 the Center, the Secretary shall give preference to a location that—
				(1)has in place
			 infrastructure appropriate for the functions of the Center;
				(2)is located in a
			 State that has—
					(A)a high number of
			 veterans in rural and highly rural areas (including veterans not enrolled in
			 the system of annual patient enrollment established under section 1705 of title
			 38, United States Code); and
					(B)a history of
			 strong collaboration—
						(i)between the
			 Veterans Health Administration and non-Department health providers who furnish
			 care to veterans; and
						(ii)between the
			 Veterans Health Administration and a State institution of higher education that
			 maintains links to or contracts with a State office of rural health and another
			 rural health program; and
						(3)is in proximity
			 to one or more entities carrying out programs and activities relating to health
			 care for rural populations (including rural populations of veterans), including
			 an institution of higher education carrying out such programs and activities
			 that is willing to enter into a partnership with the Center to assist and
			 collaborate with the Center in the discharge of its functions.
				(d)FunctionsThe
			 functions of the Center shall be as follows:
				(1)To develop and
			 disseminate information, educational materials, training programs, technical
			 assistance and materials, and other tools to improve access to health care
			 services for veterans in rural areas and to otherwise improve the health care
			 provided veterans by non-Department health care providers.
				(2)To improve
			 collaboration on health care matters, including exchange of health information,
			 for veterans receiving health care from both Department and non-Department
			 providers of health care services between the Department and other health care
			 providers serving rural populations, including rural health clinics, community
			 health centers serving rural populations, critical access hospitals serving
			 rural populations, small rural hospitals, telehealth networks, and other rural
			 health care providers and systems.
				(3)To establish and
			 maintain Internet-based information (including practical models, best
			 practices, research results, and other appropriate information) on mechanisms
			 to improve health care for veterans in rural areas.
				(4)To work with
			 existing Government offices and agencies on health care for rural populations
			 and veterans health care, including the Office of Rural Health of the
			 Department of Veterans Affairs and the Office of Rural Health Policy of the
			 Health Resources and Services Administration of the Department of Health and
			 Human Services, on programs, activities, and other mechanisms for improving
			 health care for rural veterans.
				(5)To track and
			 monitor fee expenditures of the Department relating to non-Department health
			 care providers serving rural populations and to evaluate the Center through the
			 use of an independent entity experienced and knowledgeable about rural health
			 care matters, such non-Department providers, and programs and services of the
			 Department.
				(e)Discharge of
			 functions through partnershipsFor purposes of discharging its
			 functions under subsection (d), the Center may enter into partnerships with
			 persons and entities (including small business concerns owned by veterans or
			 veterans with service-connected disabilities) that have demonstrated expertise
			 in the provision of educational and technical assistance for veterans in rural
			 areas, health care providers serving rural populations, and persons and
			 entities seeking to enter into contracts with the Federal Government in matters
			 relating to the functions of the Center, including the provision of educational
			 and technical assistance relating to telehealth, reimbursement for health care,
			 improvement of quality of care, and contracting with the Federal
			 Government.
			
